Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box (134, Fig. 1) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pressure sensor” and “flow sensor” (both elements are in Claim 1 for example); relatedly, [054] refers to “sensors” 130 while [063] refers to 130 as a “flow sensor”; The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 130 has been used to designate a “sensor”, a “pressure sensor” and a “flow sensor”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the accumulator comprises a bladder-type accumulator and/or a piston-type accumulator”. This is indefinite. The use of “and/or” renders the claim indefinite, as the singular accumulator being claimed types as both types of accumulators (bladder-type and piston-type) simultaneously is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 12-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reitsma et al. (US 20150083429).
Regarding Claim 1, Reitsma teaches
A system for actuating a hydraulically actuated device, the system comprising:
 	a hydraulic power storage system including:
 	an accumulator (36) configured to supply pressurized hydraulic fluid to a hydraulically actuated device to actuate the hydraulically actuated device (18 via 20); and
 	a drain (to 24) in fluid communication with the accumulator and comprising:
 	a valve (38; or 30) that is actuatable to drain hydraulic fluid from the hydraulic power storage system such that an internal pressure of the accumulator is reduced; and
 	a flow restrictor (30; or 32) configured to reduce a flow rate of hydraulic fluid through the valve;
 	a hydraulic pump (42) configured to pressurize the accumulator;
 	a pressure sensor (40, [016]) configured to capture data indicative of the internal pressure of the accumulator; and
 	a processor (54) configured to actuate the hydraulic pump to increase the internal pressure of the accumulator if the internal pressure of the accumulator, as indicated in data captured by the pressure sensor, falls below a threshold pressure (ex. [016, 020]).
	Reitsma in one embodiment does not teach
 	a flow sensor configured to capture data indicative of a flow rate of hydraulic fluid through the valve of the drain
a processor configured to:
 	determine a variance between a flow rate indicated in data captured by the flow sensor and a pre-determined flow rate; and
 	actuate the valve of the drain to alter the variance.
However, in another embodiment, Reitsma teaches
wherein the system comprises:
 	a flow sensor (ex. 139, Fig. 2, [026]) configured to capture data indicative of a flow rate of hydraulic fluid through the valve of the drain; and
 	a processor (54) configured to:
 	determine a variance between a flow rate indicated in data captured by the flow sensor and a pre-determined flow rate ([026]); and
 	actuate the valve of the drain to reduce the variance ([026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the line of Reitsma to comprise a flow sensor as taught by Reitsma’s other embodiment in order to provide feedback for the controller to allow for more accurate control of the chokes/valves and back pressure pump to maintain fluid pressure in the wellbore at a selected value ([026]).
Regarding Claim 2,
wherein the processor is configured to deactivate the hydraulic pump if the internal pressure of the accumulator, as indicated in data captured by the pressure sensor, rises above a second threshold pressure (ex. [016, 020]).
Regarding Claim 3,
wherein the accumulator comprises a bladder-type accumulator and/or a piston-type accumulator ([019]).
Regarding Claim 4,
wherein the valve of the drain is configured to drain hydraulic fluid from the hydraulic power storage system at a pre-determined flow rate ([020]).
Regarding Claim 8,
comprising:
 	a reservoir (24) configured to supply hydraulic fluid to the hydraulic pump;
 	wherein the valve of the drain (38; or 30) is configured to drain hydraulic fluid from the hydraulic power storage system to the reservoir.
Regarding Claim 9,
wherein the flow restrictor comprises an orifice (30; or 32).
Regarding Claim 10,
wherein the hydraulic pump comprises a subsea hydraulic pump (Fig. 1, [012])
Regarding Claim 12,
comprising:
 	one or more valves (39) in fluid communication with the hydraulic power storage system and the hydraulic pump;
 	wherein the one or more valves are configured to control hydraulic fluid communication between the hydraulic power storage system and the hydraulic pump ([016]).
Regarding Claim 13,
wherein the one or more valves comprises a one-way valve (39) configured to prevent hydraulic fluid communication from the hydraulic power storage system to the hydraulic pump.
Regarding Claim 14, Reitsma teaches
A method comprising:
 	increasing, with a hydraulic pump (42), an internal pressure of an accumulator (36) of a hydraulic power storage system;
 	draining hydraulic fluid from the hydraulic power storage system, through a flow restrictor (30; or 32), and to at least one of a reservoir (24) and a subsea environment such that the internal pressure of the accumulator is reduced, wherein the draining hydraulic fluid includes actuating a valve (38) to drain hydraulic fluid from the hydraulic power storage system;
 	if the internal pressure of the accumulator falls below a threshold pressure, increasing, with the hydraulic pump, the internal pressure of the accumulator to a pressure that is above the threshold pressure ([016, 017]); and
 	supplying, with the accumulator, pressurized hydraulic fluid to a hydraulically actuated device (18 with 20) to actuate the hydraulically actuated device.
	Reitsma in one embodiment does not teach
	capturing, with a flow sensor, data indicative of a flow rate of hydraulic fluid through the valve;
 	determining, with a processor, a variance between a flow rate indicated in data captured by the flow sensor and a pre-determined flow rate; and 
 	actuating the valve to alter the variance.
	However, in another embodiment, Reitsma teaches
	capturing, with a flow sensor (ex. 139, Fig. 2, [026]), data indicative of a flow rate of hydraulic fluid through the valve;
 	determining, with a processor (54), a variance between a flow rate indicated in data captured by the flow sensor and a pre-determined flow rate ([026]); and 
 	actuating the valve to alter the variance ([026]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the line of Reitsma to comprise a flow sensor as taught by Reitsma’s other embodiment in order to provide feedback for the controller to allow for more accurate control of the chokes/valves and back pressure pump to maintain fluid pressure in the wellbore at a selected value ([026]).
Regarding Claim 15,
comprising supplying, with the hydraulic pump, pressurized hydraulic fluid to the hydraulically actuated device to actuate the hydraulically actuated device (Fig. 1).
Regarding Claim 16,
wherein the draining hydraulic fluid comprises draining hydraulic fluid at the pre-determined flow rate (ex. [020]).
Regarding Claim 17,
wherein the draining hydraulic fluid comprises actuating a valve (38; or 30) to drain hydraulic fluid from the hydraulic power storage system.
Regarding Claim 18,
comprising:
 	supplying hydraulic fluid from a reservoir (24) to the hydraulic pump;
 	wherein the draining hydraulic fluid comprises draining hydraulic fluid to the reservoir (24).
Regarding Claim 19,
comprising supplying hydraulic fluid from a subsea environment to the hydraulic pump (Fig. 1, [012]).
Regarding Claim 21,
wherein the actuating the valve includes actuating the valve to reduce the variance (ex. [026]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reitsma as modified in Claim 1 above in view of Itsuji et al. (US 5630316, on applicant’s IDS).
Regarding Claim 11, Reitsma teaches the invention substantially as claimed except for
comprising an electric motor coupled to the hydraulic pump and configured to actuate the hydraulic pump.
Reitsma does not specify the driving source for the pump but the pump would need to be actuated by some type of drive.
Itsuji teaches
for a pump,
comprising an electric motor (11) coupled to the hydraulic pump (12) and configured to actuate the hydraulic pump.
Since both references are directed to hydraulic systems with pumps, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Reitsma to be driven by an electric motor as taught by Itsuji in order to provide an appropriate means for driving the pump that would perform equally well with predictable results. 

Claims 1, 2, 4, 7-12, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeau (US 2014/0131049, on applicant’s IDS) in view of Niemiec et al. (US 5253982, on applicant’s IDS).
Regarding Claim 1, Bourgeau teaches
A system for actuating a hydraulically actuated device, the system comprising:
 	a hydraulic power storage system including:
 	an accumulator (430, Fig. 3) configured to supply pressurized hydraulic fluid to a hydraulically actuated device (ex. 470) to actuate the hydraulically actuated device; and
 	a drain in fluid communication with the accumulator and comprising:
 	a valve (464 to 469, [043]) that is actuatable to drain hydraulic fluid from the hydraulic power storage system such that an internal pressure of the accumulator is reduced; and
 	a flow restrictor (476) configured to reduce a flow rate of hydraulic fluid through the valve;
 	a hydraulic pump (416) configured to pressurize the accumulator;
 	a pressure sensor (part of 466
 	a processor (part of 466, [043]; ex. Fig. 2, 310, [028, 033, 034]).
	Bourgeau fails to teach
 	a pressure sensor configured to capture data indicative of the internal pressure of the accumulator; 
 	a flow sensor configured to capture data indicative of a flow rate of hydraulic fluid through the valve of the drain; and
 	a processor configured to 
 	actuate the hydraulic pump to increase the internal pressure of the accumulator if the internal pressure of the accumulator, as indicated in data captured by the pressure sensor, falls below a threshold pressure
	determine a variance between a flow rate indicated in data captured by the flow sensor and a pre-determined flow rate; and
 	actuate the valve of the drain to reduce the variance.
 	While Bourgeau discusses the use of sensors and sensing conditions (ex. part of 466, [043]; ex. Fig. 2, 310, [028, 029, 033, 034]) the claim limitations are not explicitly taught.
	Niemiec teaches
	a pressure sensor (22, comprising 24 and 26) configured to capture data indicative of the internal pressure of the accumulator (20); and
 	a processor (30) configured to actuate the hydraulic pump to increase the internal pressure of the accumulator if the internal pressure of the accumulator, as indicated in data captured by the pressure sensor, falls below a threshold pressure (Col. 2, line 25-Col. 3, line 17).
 	Wu teaches
wherein the system comprises:
 	a flow sensor (150) configured to capture data indicative of a flow rate of hydraulic fluid through the valve; and
 	a processor (part of 114, Col. 6, lines 18-24) configured to:
 	determine a variance between a flow rate indicated in data captured by the flow sensor and a pre-determined flow rate (Col. 10, lines 30-41); and
 	actuate the valve to reduce the variance (Col. 10, lines 30-41).
Since both Bourgeau and Niemiec references are directed to hydraulic systems with accumulators, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bourgeau to sense pressure and actuate the pump as taught by Niemiec in order to provide improved control over the accumulator charging. Since both Bourgeau and Wu references are directed to hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bourgeau to include a flow sensor as taught by Wu in order to provide increased control over the valve to by providing feedback and allowing adjustment of the valve based on the feedback.
Regarding Claim 2,
wherein the processor is configured to deactivate the hydraulic pump if the internal pressure of the accumulator, as indicated in data captured by the pressure sensor, rises above a second threshold pressure (ex. Col. 2, lines 47-50).
Regarding Claim 4,
wherein the valve (464) of the drain is configured to drain hydraulic fluid from the hydraulic power storage system at a pre-determined flow rate.
Regarding Claim 7,
wherein the valve of the drain is configured to drain hydraulic fluid from the hydraulic power storage system to a subsea environment (Fig. 3).
Regarding Claim 8,
comprising:
 	a reservoir (410) configured to supply hydraulic fluid to the hydraulic pump;
 	wherein the valve of the drain is configured to drain hydraulic fluid from the hydraulic power storage system to the reservoir (outside wall of bladder of 410).
Regarding Claim 9,
wherein the flow restrictor comprises an orifice (476, Fig. 3).
Regarding Claim 10,
wherein the hydraulic pump comprises a subsea hydraulic pump (Fig. 3).
Regarding Claim 11,
comprising an electric motor (414) coupled to the hydraulic pump and configured to actuate the hydraulic pump.
Regarding Claim 12,
comprising:
 	one or more valves (424) in fluid communication with the hydraulic power storage system and the hydraulic pump;
 	wherein the one or more valves (424) are configured to control hydraulic fluid communication between the hydraulic power storage system and the hydraulic pump (Fig. 3).
Regarding Claim 14, Bourgeau teaches
A method comprising:
 	increasing, with a hydraulic pump (416, Fig. 3), an internal pressure of an accumulator (430) of a hydraulic power storage system;
 	draining hydraulic fluid from the hydraulic power storage system, through a flow restrictor (ex. 476), and to at least one of a reservoir and a subsea environment (ex. 464 to 469, [043]) such that the internal pressure of the accumulator is reduced, wherein the draining hydraulic fluid includes actuating a valve (464 to 469, [043]) to drain hydraulic fluid from the hydraulic power storage system;
 	supplying, with the accumulator, pressurized hydraulic fluid to a hydraulically actuated device (ex. 470) to actuate the hydraulically actuated device.
	Bourgeau fails to explicitly teach
 	if the internal pressure of the accumulator falls below a threshold pressure, increasing, with the hydraulic pump, the internal pressure of the accumulator to a pressure that is above the threshold pressure,
	capturing, with a flow sensor, data indicative of a flow rate of hydraulic fluid through the valve;
 	determining, with a processor, a variance between a flow rate indicated in data captured by the flow sensor and a pre-determined flow rate; and 
 	actuating the valve to alter the variance.
	While Bourgeau discusses the use of sensors and sensing conditions (ex. part of 466, [043]; ex. Fig. 2, 310, [028, 029, 033, 034]) the claim limitations are not explicitly taught.
	Niemiec teaches
 	if the internal pressure of the accumulator (20) falls below a threshold pressure, increasing, with the hydraulic pump (12), the internal pressure of the accumulator to a pressure that is above the threshold pressure (Col. 2, line 25-Col. 3, line 17).
	Wu teaches
	capturing, with a flow sensor (150), data indicative of a flow rate of hydraulic fluid through the valve;
 	determining, with a processor (part of 114, Col. 6, lines 18-24), a variance between a flow rate indicated in data captured by the flow sensor and a pre-determined flow rate (Col. 10, lines 30-41); and 
 	actuating the valve to alter the variance (Col. 10, lines 30-41).
Since both Bourgeau and Niemiec references are directed to hydraulic systems with accumulators, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bourgeau to sense pressure and actuate the pump as taught by Niemiec in order to provide improved control over the accumulator charging. Since both Bourgeau and Wu references are directed to hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bourgeau to include a flow sensor as taught by Wu in order to provide increased control over the valve to by providing feedback and allowing adjustment of the valve based on the feedback.
Regarding Claim 15,
comprising supplying, with the hydraulic pump, pressurized hydraulic fluid to the hydraulically actuated device to actuate the hydraulically actuated device (Fig. 3).
Regarding Claim 16,
wherein the draining hydraulic fluid comprises draining hydraulic fluid at the pre-determined flow rate (Fig. 3).
Regarding Claim 17,
wherein the draining hydraulic fluid comprises actuating a valve (464, [043]) to drain hydraulic fluid from the hydraulic power storage system.
Regarding Claim 18,
comprising:
 	supplying hydraulic fluid from a reservoir (410) to the hydraulic pump;
 	wherein the draining hydraulic fluid comprises draining hydraulic fluid to the reservoir (outside wall of 410).
Regarding Claim 19,
comprising supplying hydraulic fluid from a subsea environment to the hydraulic pump (ex. via 420 or from 410 or 432 or 434 or 436 or from 452).
Regarding Claim 20, 
comprising supplying hydraulic fluid from a remotely operated underwater vehicle (ROV)-mounted hydraulic fluid source (ex. 432 or 434 or 436, [041-043]) to the hydraulic pump.
Regarding Claim 21,
wherein the actuating the valve includes actuating the valve to reduce the variance (Wu - Col. 10, lines 30-41).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bourgeau in view of Niemiec and Wu as applied to claim 1 above, and further in view of Hannegan et al. (US 9249646).
Regarding Claim 3, Bourgeau as modified teaches the invention substantially as claimed except for
wherein the accumulator comprises a bladder-type accumulator and/or a piston-type accumulator.
Bourgeau does not specify the type of accumulator.
Hannegan teaches
wherein the accumulator comprises a bladder-type accumulator and/or a piston-type accumulator (Col. 18, lines 30-36).
Since both references are directed to hydraulic systems with accumulators, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accumulator of Bourgeau to be either a bladder type or a piston type accumulator as taught by Hannegan in order to provide an appropriate type of accumulator that would perform equally well with predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745   
                                                                                                                                                                                                     /ABIY TEKA/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
                                                                                                                                                                                                        /KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745